EX-99 14.a CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-14 of our report dated November 22, 2011, relating to the financial statements and financial highlights which appear in the September 30, 2011Annual Report to Shareholders of Delaware Global Real Estate Securities Fund (a series of Delaware Group Equity Funds IV), which is also incorporated by reference into the Registration Statement.We also consent to the incorporation by reference in this Registration on Form N-14 of our report dated December 22, 2011, relating to the financial statements and financial highlights which appear in the October 31, 2011Annual Report to Shareholders of The Global Real Estate Securities Portfolio (a series of Delaware Pooled Trust), which is also incorporated by reference into the Registration Statement. /s/PricewaterhouseCoopers LLP Philadelphia, Pennsylvania August 9, 2012
